Name: Council Regulation (EEC) No 1726/83 of 20 June 1983 allocating quotas between Member States for vessels fishing in Swedish waters
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 6 . 83 Official Journal of the European Communities No L 169/5 COUNCIL REGULATION (EEC) No 1726/83 of 20 June 1983 allocating quotas between Member States for vessels fishing in Swedish waters THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 170/83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources ('), and in particular Articles 3 , 4 and 1 1 thereof, Having regard to the proposal from the Commission , Whereas the Community and Sweden have initialled an Agreement on their mutual fishing rights for 1983 which provides inter alia for certain catch quotas to Community vessels in Swedish waters ; Whereas it is the responsibility of the Community to allocate the catch quotas among fishermen from the Community ; Whereas, in order to ensure an equitable allocation of available fishing possibilities, these quotas should be allocated between the Member States of the Commu ­ nity ; Whereas information about actual catches should be made available in order to ensure that the allocation is respected, HAS ADOPTED THIS REGULATION : Article 1 From 1 January to 31 December 1983, vessels flying the flag of a Member State shall be authorized to make catches within the quota limits set out in the Annex hereto in waters falling within the fisheries jurisdiction of Sweden . Article 2 Member States, and captains of fishing vessels flying the flag of a Member State and fishing in the waters referred to in Article 1 , shall comply with the provi ­ sions of Articles 3 to 9 of Council Regulation (EEC) No 2057/82 of 29 June 1982 establishing certain control measures for fishing activities by vessels of the Member States (2). Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply until 31 December 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 20 June 1983 . For the Council The President H.-J . ROHR (') OJ No L 24, 27 . 1 . 1983 , p. 1 . (2) OJ No L 220, 29 . 7. 1982, p. 1 . No L 169/6 Official Journal of the European Communities 28 . 6 . 83 ANNEX Quantities referred to in Article 1 for the period 1 January to 31 December 1983 (tonnes) Species ICES division Quotas Allocations Cod III d) 3 350 Denmark 2 450 Germany 900 Herring III d) 1 000 Denmark 570 Germany 430 Salmon III d) 35 Denmark 30 Germany 5